Citation Nr: 0635861	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of the initial 10 percent 
rating for residuals of a shrapnel wound with partial muscle 
loss of the left lateral hamstring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from March 1951 through March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In October 2006, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.  



FINDINGS OF FACT

1.  The veteran sustained a moderately severe injury to his 
left thigh (muscle group XIII) in service.  

2.  The veteran has essentially normal range of motion of the 
left knee; left hip flexion is limited to 100 degrees with 
limitation of adduction to 30 degrees with partial loss of 
lateral hamstring muscle and adherent scars with complaints 
of fatigue and pain on protracted standing and walking.  

3.  Medical evidence reflects that the residuals of SFW to 
the left thigh approximate moderately severe injury to MG 
XIII.

4.  The veteran's two wound scars of the posterolateral 
midthigh; the scars adhere to the underlying muscle 
structure.  


CONCLUSION OF LAW

The schedular criteria for an initial rating for residual 
muscle damage from SFW to the left thigh of 30 percent are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.55, 4.56, 4.73, Diagnostic Code 5313 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his left lateral 
hamstring disability.  He is appealing the initial award of 
10 percent and contends that the severity of the residuals of 
shrapnel wounds to his left hamstring warrant a rating 
greater than the 10 percent evaluation currently in effect.  

Determination of entitlement to a disability rating is based 
on all of the medical evidence of record, including relevant 
medical history. The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2006), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment. 38 C.F.R. §§ 4.2, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

The veteran first applied for VA benefits in March 2003.  In 
June 2003 the RO granted service connection for the veteran's 
left thigh disability and rated that disability as 10 percent 
disabling under 38 C.F.R. § 4.73, DC 5313 finding that the 
veteran's disability was moderate in nature.  Diagnostic Code 
(DC) 5313 addresses injuries to Muscle Group XIII.  Muscle 
Group XIII encompasses the posterior thigh group, and its 
functions include extension of the hip and flexion of the 
knee; outward and inward rotation of the flexed knee; 
simultaneous flexion of the hip and knee; and extension of 
the hip and knee by belt-over-pulley action at the knee 
joint.  A 10 percent disability rating has been assigned 
reflecting moderate disability.  An increase to 30 percent 
requires a showing of moderately severe disability, and a 40 
percent rating requires a showing of severe disability.

In this case, the service medical records demonstrate that 
the veteran sustained a moderately severe injury to his left 
thigh.  He was hospitalized for approximately two months in 
1953 after he was wounded in the left thigh by fragments from 
a land mine resulting in a 7 x 11/2 cm elliptical wound on the 
posterolateral aspect of the left thigh at about the junction 
of the middle and lower 1/3's.  The wound required two 
separate procedures to close as it failed to heal properly 
and extended deeply into the muscle with no artery or nerve 
damage.  It was debrided and slowly healed by granulation.  
X-rays taken at the time showed foreign bodies within the 
thigh.  This evidence demonstrates moderately severe injury 
in service as defined under 38 C.F.R. § 4.56 (d)(3).  That 
section requires a showing of symptoms such as a deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaint characteristic of moderately severe 
muscle injury includes service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  His initial wounds were not severe as 
defined by VA regulation as there was no evidence of a 
through-and-through wound, shattered bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts and the like.  With 
regard to the current appeal, the veteran's current level of 
disability is of primary concern.  Where an increase in the 
disability rating is at issue, the present level of the 
disability is the primary concern and VA regulations do not 
give past medical reports precedence over current findings. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The question for consideration here is whether the veteran's 
current symptoms show that his disability is moderately 
severe.  VA regulations provide guidance in making this 
determination. Objective findings characteristic of 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(d)(3) (2006).

The post-service medical record contains no reference to the 
veteran's injuries until he filed his current claim and was 
examined by VA in May 2003.  The report notes "partial loss 
of the muscle lateral hamstring group" with full range of 
motion of his left knee.  Upon VA examination in February 
2006, the veteran reported that any chore that requires 
standing and walking for protracted periods of time increases 
the spasm and tightness in his posterior compartment of the 
left thigh.  The examiner reviewed the file and determined 
that there had been no artery or nerve involvement when the 
veteran was injured in service.  Examination revealed a 10-cm 
scar of the posterolateral midthigh and a 2-cm. x 4-cm. scar 
just distal to the large scar.  Both scars adhere to the 
underlying muscle structure.  There was no evidence of 
ulcerative breakdown.  Forward flexion of the left hip was 
limited to 100 degrees (normal is 125 degrees), and hip 
abduction was limited to 30 degrees (normal is to 45 
degrees).  The range of motion of the left knee was described 
as full and 0 degrees extension and 135 degrees flexion 
(normal is 0 to 145 degrees).  X-ray examination showed no 
retained metallic fragments.  The veteran was placed upon a 
treadmill at a standard 1.2 mile per hour walking rate.  This 
was found to be too brisk and the speed was reduced to one 
mile per hour.  During the three minute test, the veteran 
complained of tightness in the posterior compartment of the 
thigh.  Re-examination of the hip and knee demonstrated an 
increase in hamstring spasticiy lateral compartment.  The 
diagnosis was status post shrapnel wound injury of the 
posterolateral thigh with partial muscle loss of the lateral 
hamstring with adherent scar formation and mild hamstring 
contracture.  The examiner opined that the veteran would be 
rated as a community ambulator without the aid of orthopedic 
assistance device.  These objective findings approximate the 
requirements of a moderately severe muscle disability.

As noted above, moderately severe muscle disability should 
also include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  The Board finds that these 
signs and symptoms are demonstrated.  The veteran developed 
fatigue on the treadmill and the speed was reduced to one 
mile per hour in order for him to continue walking.  After 
three minutes at this reduced speed he complained of 
tightness in the thigh which was confirmed by examination 
showing an increase in hamstring spasiticiy lateral 
compartment.  While X-ray examination showed no retained 
metallic fragments, it is clear that the veteran has moderate 
severe impairment as demonstrated by his limitation on the 
treadmill test and his complaints regarding standing or 
walking for protracted periods of time.  Based upon this 
evidence, the Board finds that his disability more closely 
approximates a 30 percent rating for moderately severe 
disability.  Severe disability has not been demonstrated and 
a 40 percent rating is neither approximated nor warranted.  
The scars do not adhere to any bone and atrophy in other 
muscle groups was not noted as both the calves and quadriceps 
measure identical readings.  Severe impairment of function 
was not shown on testing.

As noted above, the veteran has two scars on his left thigh 
that are residuals of his in-service injury which he 
describes as painful.  Additional disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function. See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).  

The medical evidence shows that when examined in February 
2006. The veteran complained of pain and adherence of the 
"scar" with intermittent pain with extended standing or 
walking.  Examination revealed a 10-cm scar of the 
posterolateral midthigh and a 2-cm. x 4-cm. scar just distal 
to the large scar.  Both scars adhere to the underlying 
muscle structure and are cross-hatched.  As such, the Board 
finds that the evidence of record does not warrant a separate 
grant of service connection for each scar.  If the scars were 
superficial in nature, that is if they were not associated 
with underlying soft tissue damage (see DC 7803, Note 2), 
they could be considered separately under VA rating codes.  
Here, the scars are associated with underlying soft tissue 
damage and are not rated separately under 38 C.F.R. 
§ 4.56(d)(3) as the disability caused by the scars is 
considered in the rating that applies to moderately severe 
damage to muscle group XIII.  

Notice and Assistance
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits under 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 
and 3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's claim was originally decided by a rating 
decision in June 2003.  In a October 2003 and January 2006 
letters, VA informed the veteran of what information and 
evidence was needed to substantiate the claim for a higher 
initial rating, what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  See 
38 C.F.R. § 3.159(b) (2006).

Any defect with respect to the timing of the notice in 
October 2003 was harmless error.  While the notice provided 
to the veteran in that letter was not given prior to the 
first RO adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) and, after the notice was provided, 
the veteran's claim was re-adjudicated in an May 2004 
statement of the case and June 2006 supplemental statement of 
the case.  This action essentially cured the error in the 
timing of the notice.  Any defect with respect to the 
effective date of the notice provided in this case will be 
rectified by the RO when it effectuates the grant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

Entitlement to a 30 percent disability rating, but no higher, 
for residuals of a shrapnel wound with partial muscle loss of 
the left lateral hamstring since the effective date of the 
grant of service connection is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

